Citation Nr: 9919455	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 13, 1970, to August 14, 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's claims file was 
subsequently transferred to the Baltimore, Maryland, Regional 
Office (RO).

This appeal was previously before the Board in May 1998.


FINDINGS OF FACT

1.  The veteran's preenlistment examination showed no low 
back disability, thereby raising a presumption of soundness, 
but an inservice Medical Board concluded that the veteran's 
low back disability (diagnosed in service as bilateral first 
degree spondylolisthesis) preexisted his entry into active 
military service; the Medical Board's finding constitutes 
competent, contemporaneously recorded evidence that the 
veteran's low back disability preexisted service, which 
rebuts the presumption of soundness.

2.  The veteran's preexisting low back disability was not 
chronically worsened during his brief period of active duty. 


CONCLUSION OF LAW

The veteran's low back disability, which clearly and 
unmistakably preexisted service, was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he suffers from a low back 
disability as a result of a football injury and lifting heavy 
items in an Army kitchen during active duty.  The Board finds 
that the veteran's assertions regarding his low back disorder 
are sufficient to render his service connection claim well-
grounded.  See Falzone v. Brown, 8 Vet. App. 398, 406 (1995); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Moreover, after reviewing the evidence of record, the Board 
finds that the duty to assist the veteran has been met and 
that no further development is necessary.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

Looking to the record, no abnormality of the spine was noted 
at the time of the veteran's July 13, 1970 entrance 
examination, thereby raising a presumption of soundness.  Id.  
However, a medical record indicates that shortly after 
entering active duty, and before basic training, the veteran 
experienced low back pain after having been assigned to duty 
in a kitchen.  A July 1970 Medical Board Proceeding (MBP) 
reported a finding that the veteran's low back disability, 
first degree spondylolisthesis, bilateral, had existed prior 
to service.  The MBP found that the veteran was not fit for 
procurement standards, but indicated that the veteran was 
medically fit for current medical fitness standards.  The 
Board observes that the MBP's finding that the veteran's low 
back disability had existed prior to service was supported by 
an opinion from an April 1999 VA physician.  The VA 
physician, upon review of all the medical records, stated 
that the veteran's spondylolisthesis was a congenital problem 
that existed before going into the Army.  In view of the 
MBP's finding, and the opinion from the VA physician, the 
Board finds that the presumption of soundness with respect to 
the veteran's low back disability is rebutted by clear and 
unmistakable evidence that a low back disability was present 
prior to service.  See  38 C.F.R. § 3.304(b).  See Gahman v. 
West, U. S. Vet. App. No. 96-1303 (June 4, 1999).  The MBP's 
finding constitutes competent, contemporaneously recorded 
medical evidence that the veteran's low back disability 
preexisted service.  Id.  The Board must now consider whether 
the veteran's low back disability was aggravated by his 
active service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

A June 1991 letter from the veteran's private physician, 
Harry B. Overesch, M.D., indicated that X-rays of the 
veteran's lumbosacral spine revealed evidence of a complete 
fusion defect in the lamina of the fifth lumbar vertebrae, a 
developmental anomaly.  Dr. Overesch went on to state that 
the veteran did not show any particular spondylolisthesis 
because of the spondylolysis defect.  He then stated as 
follows:

In conclusion, it is the opinion of this 
examiner that after obtaining this 
person's history, carrying out the 
physical examination and interpreting the 
X-ray studies made, that the problem that 
this man is describing as having been 
first recognized in 1970 in the U.S. Army 
apparently at that time was a spondylosis 
or fusion defect in the pars 
interarticularis of the fifth lumbar 
vertebrae.

The veteran gave testimony in a February 1998 hearing before 
the undersigned member of the Board.  He contended that he 
had not had any back problems prior to entering active 
military service.  He stated that shortly after entering 
active duty he experienced a "popping" sound in his back 
while performing duties in a kitchen.  The veteran did not 
feel that much pain at the time, so he played some touch 
football later that day.  He indicated that he while playing 
football that day, an individual landed on his back while the 
veteran attempted to catch a pass.  He indicated that after 
leaving the Army his back condition had progressively 
worsened over the years.

In April 1999 the veteran underwent a VA spine examination.  
The veteran stated that he had worked 20 years for a 
telephone company after leaving service.  The impression was 
chronic back strain with spondylolisthesis bilaterally, based 
on his medical records.  When commenting on whether the 
veteran's back disability which existed prior to service was 
aggravated by his service, the examiner then stated as 
follows:

My opinion is that it was not aggravated 
by his one day in the kitchen doing KP 
and then going out and playing touch 
football, which sounds to me like he had 
more of a sprained back more than 
anything else.  Also the fact, if it is 
true, that he worked for 20 years for a 
telephone company as a lineman certainly 
tells me that the little incident in the 
Army certainly did not do much to keep 
him from doing that job.  I do not think 
there is a relationship with his present 
condition and his 32 days in the Army.

After reviewing the record, the Board concludes that the 
clear preponderance of the evidence is against a finding that 
there was an increase in disability during service associated 
with the veteran's preexisting low back disability.  While 
service medical records dated in July 1970 clearly show 
complaints of back pain after performing kitchen duty, those 
service medical records do not show an increase in the 
underlying condition associated with the veteran's low back 
disability.  In fact, the July 20, 1970 physical examination 
noted that the veteran simply had low back pain while 
bending; no other physical abnormalities were noted.  The 
Board also observes that the June 1991 letter from Dr. 
Overesch indicated that the veteran's low back condition was 
"first recognized" (as opposed to caused or permanently 
aggravated) in 1970; he also stated that the veteran's 
condition was a "development anomaly."  In other words, in 
addition to confirming that the veteran's low back disability 
preexisted service, Dr. Overesch's comments do not indicate 
that the veteran's condition had in any way chronically 
worsened due to his military service.  The Board further 
notes that the inservice Medical Board, in addition to 
finding that the veteran's low back disability preexisted 
service, unequivocally concluded that the preexisting low 
back disability was not aggravated during the veteran's brief 
period of active duty.  This medical opinion is competent, 
contemporaneously recorded evidence that supports the Board's 
conclusion that a preexisting low back disability was not 
chronically worsened during service.  Gahman, supra.  The 
veteran has presented no competent medical evidence to rebut 
the inservice Medical Board's findings.  Finally, the April 
1999 VA examiner has unequivocally stated that the veteran's 
condition had not chronically worsened or been permanently 
aggravated by his military service.  The VA physician's 
opinion, which was based on physical examination of the 
veteran (including a medical history), as well as a review of 
the veteran's medical records, was well-reasoned, and a 
rationale for his opinion was provided.

The Board notes that in his statements and his hearing 
testimony, the veteran has primarily focused on his assertion 
that his back condition did not preexist service.  He has 
also provided testimony concerning his current condition.  
However, he has offered very little in the way of evidence 
that addresses the issue of whether his back condition was 
chronically worsened by his service.  Although the veteran is 
certainly qualified to state that he had no difficulty with 
his back prior to service, he is not qualified, as a layman, 
to state whether the underlying low back condition itself 
worsened during the period of time in question.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The medical evidence on 
file, including competent medical opinions that specifically 
address the issue at hand, do not support the veteran's 
claim.

The evidence leads to the conclusion that while the veteran 
did experience back pain in July 1970, such pain should be 
viewed as temporary and not indicative of any increase in the 
underlying severity of the preexisting low back disability.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a favorable resolution 
of the veteran's appeal.


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

